Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority, dated May 20, 1988, which, *706after a hearing, found that the petitioner had violated Alcoholic Beverage Control Law § 65 by selling alcoholic beverages to a minor, and suspended its liquor license for 10 days.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The determination of the respondent New York State Liquor Authority, adopting the findings of the Hearing Officer which credited the testimony of witnesses to the effect that the petitioner permitted a minor to enter its convenience food store and purchase alcoholic beverages, and sustained the charge against the petitioner, was supported by substantial evidence (see, e.g., Matter of Goldpap Rest. v New York State Liq. Auth., 19 NY2d 968, revg 25 AD2d 642 on dissenting mem of Breitel, J. P., and Steuer, J., at App Div). In addition, the penalty imposed, a suspension of the petitioner’s liquor license for a period of 10 days, was not so disproportionate to the offense as to shock one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Bracken, J. P., Brown, Kunzeman and Spatt, JJ., concur.